Citation Nr: 0808836	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-11 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain).

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement, right knee, with lateral meniscus tear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1994 to April 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded a 20 percent disability 
evaluation for degenerative disc disease with mild bulge L4-
L5, small disc herniation L5-S1, effective January 21, 2004, 
and denied an increased rating for internal derangement, 
right knee.  The veteran disagrees with the currently 
assigned disability evaluations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected low back and 
right knee disabilities have increased in severity.

The veteran underwent a VA orthopedic examination in April 
2004.  At that time, the veteran's claims file was not 
reviewed by the VA examiner.  The Board further observes that 
the 2004 VA examination report does not provide a clear 
picture as to the functional impairment due to 
incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

In addition, in several statements to the VA since the April 
2004 examination, the veteran has contended that his 
disorders have worsened in severity.  Given the fact that the 
veteran has not been examined by VA in about four years, a 
new VA examination is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the contention that his 
disability had increased in severity).  

Prior to any examination, an attempt should be made to obtain 
copies of any outstanding records of pertinent medical 
treatment.  Additionally, as this matter is being remanded, 
the RO should take the opportunity to ensure that all duties 
to notify and assist are fulfilled.  Specifically, the 
veteran should be provided notice consistent with the recent 
decision (and pertinent included findings) issued by the 
Court in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the  information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran 
should be provided notice in accordance with the 
recent decision (and pertinent included findings) 
issued by the Court in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008). 

2.  The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers, VA and non-VA, who treated the veteran 
for his low back and right knee disabilities 
since August 2007.  After the veteran has signed 
the appropriate releases, any identified records 
of pertinent medical treatment should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be documented 
in the file.  If the RO cannot obtain records 
identified by the veteran, a notation to that 
effect should be inserted in the file.  The 
veteran and his representative are to be notified 
of unsuccessful efforts in this regard, in order 
to allow the veteran the opportunity to obtain 
and submit those records for VA review. 

3.  The veteran should be scheduled for a VA 
orthopedic examination to determine the current 
degree of impairment caused by the low back and 
right knee disorders.  All indicated tests and 
studies are to be performed.  Prior to the 
examinations, the claims folder must be made 
available to the examiner performing the 
evaluation for review of the case.  A notation to 
the effect that this record review took place 
should be included in the report of the examiner.

The examiner should report the range of motion of 
both the right knee and the lumbar spine in 
degrees, to include flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should also report the 
presence of any muscle spasm and any abnormal 
alignment of the spine.

The examiner is also asked to report any 
additional limitation of motion in the right knee 
and lumbar spine due to weakened movement, excess 
fatigability, incoordination, pain, or flare-ups.  
These determinations should be expressed in terms 
of the additional degree of motion lost due to 
any weakened movement, excess fatigability, or 
incoordination.

4.  The veteran must be given adequate notice of 
the date and place of any requested examination.  
A copy of all notifications, including the 
address where the notice was sent must be 
associated with the claims folder.  The veteran 
is to be advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

